Citation Nr: 0020302
Decision Date: 08/02/00	Archive Date: 09/08/00

DOCKET NO. 98-06 909A              DATE AUG 02, 2000

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to an increased evaluation for the postoperative
residuals of left lateral retinacular release, chondromalacia
patella, currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for chondromalacia
patella, right knee, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

REMAND

The veteran served on active duty from March 1987 to February 1991.

In November 1999, the Board remanded this claim for further
development. The Board directed the RO to obtain VA medical records
of treatment accorded the veteran for his left and right knee
disabilities since May 1998, and to afford the veteran an
examination to determine the extent of his knee disabilities. The
examination was to take into account the veteran's functional
limitation due to pain, in accordance with the holding of the U.S.
Court of Veterans Appeals (now the U.S. Court of Appeals for
Veterans Claims (hereinafter Court)) in DeLuca v. Brown, 8 Vet.
App. 202, 206 (1995). Thereafter, the RO was directed to re-
evaluate the veteran's service connected left and right knee
disabilities, and to consider whether separate, compensable
evaluations were warranted under Esteban v. Brown, 6 Vet. App. 259,
261 (1994) and VAOPGCPREC 23-97 (7/l/97).

A review of the claims file shows that the RO requested the
outstanding VA treatment records. The Board notes that the RO's
request for VA treatment records contains the remark "the veteran
has hospital summaries of record as well. . .", but that no
discharge summaries were forwarded with the treatment records
received by the RO. In addition, a VA examination report dated in
January 2000 is now of record, but it does not contain findings
concerning functional limitation due to pain.

The Court has held that a remand by the Board confers on the
veteran, as a matter of law, the right to compliance with the
remand order. It is error for the Board to fail to insure
compliance with the terms of the remand. Stegall v. West, 11 Vet.
App. 268 (1998).

2 - 

Therefore, this matter must again be REMANDED to the RO for the
following action:

1. The RO should again request legible copies of VA records of
treatment accorded the veteran for his left and right knee
disabilities, including any hospital records and hospital discharge
summaries since May 1998 that are not already of record. If the
veteran has not been hospitalized during this time, the RO should
so state.

2. The RO should return the January 2000 VA examination report to
the physician who conducted the examination for augmentation as to
any exhibited functional limitation due to pain. If the examiner is
unable to comment, or is otherwise unavailable, the RO should again
schedule the veteran for an examination to determine the extent of
his service-connected left and right knee disabilities. All
indicated tests and studies should be accomplished. The claims
folder must be made available to the examiner for review in
conjunction with the examination. The examiner should record
pertinent medical complaints, symptoms, and clinical findings,
including specifically active and passive range of motion, and
comment on the functional limitations, if any, caused by the
veteran's service-connected left and right knee disorders-
including, specifically, the effects of pain and weakness on range
of motion and functionality-in light of the provisions of 38 C.F.R. 
4.40, 4.45 and of DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). If
the veteran does not exhibit functional loss due to pain, the
examiner should so state.

3 -

3. The RO should re-evaluate the veteran's service- connected left
and right knee disabilities in light of the newly acquired evidence
and determine whether increased evaluations are appropriate. In so
doing, the RO should consider whether the veteran exhibits
symptomatology that warrants separate, compensable evaluations
under other diagnostic codes, in accordance with Esteban v. Brown,
6 Vet. App. 259, 261 (1994) and the opinion of the VA General
Counsel, VAOPGCPREC 23-97 (7/l/97).

4. If the decision remains in any way adverse to the veteran, he
and his representative should be furnished with a supplemental
statement of the case, and with a reasonable period of time within
which to respond.

The case should thereafter be returned to the Board for further
review, as appropriate. The Board intimates no opinion as to the
ultimate outcome of this case. The veteran need take no action
until he is so informed. The appellant is hereby notified that it
is the appellant's responsibility to report for tile examination
and to cooperate in the development of the case, and that the
consequences of failure to report for a VA examination without good
cause may include denial of the claim. 38 C.F.R. 3.158 and 3.655
(1999). The appellant has the right to submit additional evidence
and argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

- 4 - 

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-=38.03.

MARY GALLAGHER 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).



